     Case: 1:19-cv-07541 Document #: 39 Filed: 09/08/20 Page 1 of 1 PageID #:169

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Ava Jackson
                            Plaintiff,
v.                                                 Case No.: 1:19−cv−07541
                                                   Honorable Joan B. Gottschall
HC Joliet, LLC
                            Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, September 8, 2020:


        MINUTE entry before the Honorable Joan B. Gottschall: As the parties propose
[38], the next status report is due on or before 10/19/2020. Mailed notice(mjc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
